Citation Nr: 0515157	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1996 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's case was remanded for additional development in 
September 2003.  It is again before the Board.


FINDING OF FACT

The veteran's service-connected irritable bowel syndrome is 
manifested by diarrhea and more or less constant abdominal 
distress.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent for irritable bowel syndrome have been met since the 
award of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for service connection for IBS in 
January 1998.  He was granted service connection for IBS with 
a disability rating of 10 percent by way of a rating decision 
dated in April 1998.  The award was made effective from 
December 4, 1997.  The veteran contends that the 10 percent 
evaluation assigned for his irritable bowel syndrome does not 
adequately reflect the severity of the disability.  

The veteran served on active duty from September 1996 to 
December 1997.  The veteran's entrance examination dated in 
December 1995 was negative for any complaints of abdominal 
pain, emesis, or diarrhea.  The veteran's service medical 
records indicate that the he sought treatment for diarrhea, 
emesis, and lower left quadrant abdominal pain on numerous 
occasions beginning in February 1997.  Additionally, he was 
hospitalized for his symptoms on three occasions in February 
1997.  A sigmoidoscopy was performed in March 1997.  He was 
diagnosed with IBS in March 1997.  The veteran reported the 
diagnosis on his separation examination dated in July 1997.

The veteran was afforded a VA examination is March 1998.  The 
veteran complained of left lower quadrant abdominal pain on 
and off for one year.  The pain was exacerbated by spicy food 
and was usually relieved with a bland diet.  Episodes of 
abdominal pain, cramping, and occasional frequent bowel 
movements were noted to occur every other week or two to 
three times a month.  The results of all the diagnostic and 
clinical tests, including a sigmoidoscopy, were noted to be 
normal.  Computed tomography (CT) scan of the abdomen was 
negative for any mass, air with contrast barium enema was 
essentially negative, and stool studies were essentially 
negative.  The examiner's impression was that the veteran 
suffered from IBS.

Private treatment reports from Mercy Woodstock Medical Center 
dated from February 2002 to June 2004 were associated with 
the claims file.  The veteran complained of severe abdominal 
pain, nausea, and vomiting in February 2002 and a CT scan was 
accomplished.  The examiner's impression was that the veteran 
had a normal CT of the abdomen and pelvis.  The veteran was 
treated for nausea, vomiting, and abdominal pain during that 
time period.  He presented for urgent care for these symptoms 
in August 2002 and February 2004.

Associate with the claims file was a letter dated in March 
2004 from M. Bhuva, M.D.  Dr. Bhuva reported that the veteran 
had a past medical history significant for irritable bowel 
syndrome.  He reported that the veteran presented to him for 
an evaluation of nausea, vomiting, abdominal pain, and 
cramping.  Normoactive bowel sounds were noted at that time.  
He opined that the veteran was suffering from IBS.  He noted 
that the veteran might have had an acute viral syndrome 
causing some of his more recent symptoms.  He also opined 
that the veteran most likely had Gilbert's syndrome, of no 
significance, but which would explain his elevated bilirubin 
with otherwise normal liver enzymes.  

A letter dated in June 2004 from N. Abando, M.D., was 
associated with the claims file.  Dr. Abando reported that 
the veteran received treatment in urgent care in February 
2004 for spasmodic-type abdominal pain associated with nausea 
and vomiting.  He reported that the symptoms were recurring 
in nature and at the time of the veteran's visit to urgent 
care, he was doubled over because of cramping and began 
having propulsive, excessive watery diarrhea when he arrived.  
His bowel sounds were hyperactive at that time.  Dr. Abando 
noted that the veteran has suffered from these episodic, 
recurrent abdominal cramps since the time of his discharge 
from service.  The veteran was noted to have elevation of 
bilirubin.  He noted that the veteran was frequently absent 
from his employment due to his symptoms.  His diagnostic 
impression was that the veteran suffered from recurrent IBS.

Additionally, a letter from B. Ronquillo, M.D., was 
associated with the claims file.  Dr. Ronquillo reported that 
the veteran suffered from symptoms consistent with IBS, which 
began while the veteran served on active duty.  He reported 
that the veteran suffered from episodic, but intense 
abdominal pain, with nausea and vomiting that culminated in 
an extensive workup including a CT scan of the abdomen and a 
visit to a gastroenterologist.  At times the veteran's 
symptoms caused him to miss work.  Dr. Ronquillo reported 
that the veteran's clinical diagnosis continued to be IBS 
that does not appear to respond to symptomatic treatment of 
his symptoms.  

The veteran was afforded a VA examination in December 2004.  
The veteran reported symptoms of IBS seven years in duration.  
The frequency of the symptoms remained unchanged but the 
severity worsened.  The veteran characterized his symptoms as 
constant left lower quadrant abdominal pain, sharp in nature, 
severity 4/10.  He reported that the pain builds for a few 
hours prior to bowel movements.  His general bowel movement 
pattern was four stools per day.  The consistency of the 
stool varied throughout the day, generally having one formed 
stool, two loose stools, and one watery stool.  He also 
reported episodes of emesis and watery stools with increased 
frequency of bowel movements, up to six to seven per day.  
The abdominal pain that he typically experiences increases in 
severity during the episodes.  He has approximately one to 
two of the episodes per month lasting approximately one to 
two days.  The veteran estimated that approximately nine 
months out of the year he had up to two episodes per month.  
The examiner's impression was that the veteran had moderate 
to significant symptoms, the etiology of which seemed more 
likely than not IBS.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The veteran's claim for a higher evaluation for 
IBS is an original claim that was placed in appellate status 
by a notice of disagreement (NOD) with an initial rating 
award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO has rated the veteran's irritable bowel syndrome, 
under Diagnostic Code 7319.  Diagnostic Code 7319 provides 
that a noncompensable rating is assignable where the 
condition is mild, with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is assigned where the condition is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is assignable where the 
condition is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. §  4.114, Diagnostic Code 7319 (2004).  

The Board finds that, taking into account all the evidence of 
record, the veteran's disability more nearly approximates the 
rating criteria for a 30 percent rating, the highest rating 
available under Diagnostic Code 7319.  The veteran has for 
several years complained of constant left lower quadrant pain 
and chronic diarrhea.  He has reported four bowel movements 
per day, with episodes of emesis and frequency of bowel 
movement increasing to six to seven times per day.  The 
abdominal pain that he typically has increases in severity 
during these episodes and spreads from the lower left 
quadrant diffusely through his abdomen.  He reported 
approximately one to two of these episodes per month lasting 
approximately one to two days.  He estimated that 
approximately nine months out of a year he has two episodes 
per month.  

While the most recent VA examiner has described the veteran's 
IBS as being manifested by "moderate to significant 
symptoms," the frequency of problems experienced by the 
veteran, especially the constant nature of his abdominal 
distress, strongly suggests that his disability is better 
characterized by the criteria for the 30 percent rating.  
Additionally, while the March 1998 examination report appears 
to indicate that his symptoms were of lesser severity and 
frequency that those apparent at the 2004 examination, the 
problems noted during service and since, particularly the 
indications that the frequency of symptoms has remained 
constant over the years, tend to show that the 30 percent 
rating has been warranted since the award of service 
connection, effective from December 4, 1997.  With resolution 
of reasonable doubt in the veteran's favor, the Board 
concludes that the 30 percent rating is warranted since 
December 4, 1997.  Fenderson, supra.  

Although the veteran has described his problems as constant 
and adversely affecting his daily activities, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2004).  
The current evidence of record does not demonstrate that his 
irritable bowel syndrome has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that it has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In adjudicating this veteran's claim the Board has considered 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) which was signed into law on November 9, 
2000, changing the criteria for the processing of veterans' 
claims.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to notify and assist in correspondence dated in April 2004, 
following the Board's remand for additional development in 
September 2003.  

Specifically regarding VA's duty to notify, the April 2004 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case and a supplemental statement 
of the case reporting the results of the RO's reviews.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
had already obtained the veteran's service medical records.  
Subsequent to the Board remand in September 2003, private 
treatment records were associated with the claims file.  The 
veteran was also afforded two VA medical examinations, which 
contributed to deciding the case.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

An increased initial rating to 30 percent for irritable bowel 
syndrome is granted from the date service connection was 
awarded, subject to the law and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


